Name: 2012/55/Euratom: Commission Decision of 2Ã March 2011 on the conclusion of the Agreement for cooperation in the peaceful uses of nuclear energy between the European Atomic Energy Community and the Government of Australia
 Type: Decision
 Subject Matter: international affairs;  energy policy;  European construction;  electrical and nuclear industries;  Asia and Oceania
 Date Published: 2012-02-01

 1.2.2012 EN Official Journal of the European Union L 29/3 COMMISSION DECISION of 2 March 2011 on the conclusion of the Agreement for cooperation in the peaceful uses of nuclear energy between the European Atomic Energy Community and the Government of Australia (2012/55/Euratom) THE EUROPEAN COMMISSION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101, the second paragraph thereof, Having regard to the approval of the Council, Whereas: The Agreement for cooperation in the peaceful uses of nuclear energy between the European Atomic Energy Community and the Government of Australia should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Agreement for cooperation in the peaceful uses of nuclear energy between the European Atomic Energy Community and the Government of Australia is hereby approved on behalf of the European Atomic Energy Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Commission or the Member of the Commission responsible for Energy are hereby authorised to sign the Agreement and to carry out all necessary steps for the entry into force of this Agreement to be concluded on behalf of the European Atomic Energy Community. Done at Brussels, 2 March 2011. For the Commission GÃ ¼nther OETTINGER Member of the Commission